Order entered on June 25, 1959, dismissing petitions to review real property assessments, unanimously *764modified on the law and on the facts, without costs, so as to fix the values for the property designated as 944 Eighth Avenue, Manhattan, as follows: For the tax years 1955-56 and 1956-57, land $65,000, building $5,000, total $70,000. As so modified, the order is affirmed. The values fixed by Special Term for the years 1955-56 and 1956-57 are not justified on this record. Settle order on notice. Concur — Botein, P. J., Breitel, Rabin, McNally and Eager, JJ.